ge lof2

CLERK, U.S. DISTRICT COURT
DISTRICT OF NEVADA
LLOYD D. GEORGE U.S. COURTHOUSE
333 LAS VEGAS BLVD. SO. — RM 1334
LAS VEGAS, NV 89101

OFFICIAL BUSINESS

[4 oo 304

Case 2:19-cr-00304-RFB-VCF Document 128 Filed 09/21/20 Pa

   

       

4 "MeN PITNEY BOWES
4 $ 000.50°
He re 00009251 70 SEP 11 2026
ue = MAILED FROM ZIP CODE 89101

 

       
     

  

oe, oe

° Hoes ATC
cn" "gf yes

 

     

Se Meee
ali de Cota

   

Q@- SO Bis A@ines -048
i - :
— lace Meteo Return Addrasg Detention Center
by GTS /Pa rune jp “Uc
maUtheriene c wK
OMe ay . fa po = poy a
we Oc . HIKES 292 HE 2 BGS /22/728 4
A
— {
~ = ne, 2
BIOS BASS, 4

 
9/10/2020 Case 2:19-cr-00304-RFB-VCF Defhenve 1Districti¥Hesidn@@/21/20 Page 2 of 2
Minute Orders
2:19-cr-00304-RFB-VCF USA v. Smith

APPEAL,Restraint_Full,Restraint_None

United States District Court
District of Nevada

Notice of Electronic Filing

The following transaction was entered on 9/10/2020 at 7:36 AM PDT and filed on 9/10/2020

Case Name: USA v. Smith

Case Number: 2:19-cr-00304-RFB-VCF

Filer:

Document Number: 121

Docket Text:

MINUTE ORDER IN CHAMBERS of the Honorable Magistrate Judge Cam Ferenbach, as to
Latonia Smith on 9/10/2020. Document returned to filer as meant for Ninth Circuit Court.
(Attachments: # (1) Pleading returned to filer) (Copies have been distributed pursuant to the NEF
- DRS)

2:19-cr-00304-RFB-VCF-1 Notice has been electronically mailed to:

Steven W. Myhre Steven. Myhre@usdoj.gov, caseview.ecf@usdoj.gov, cassandra.mello@usdoj.gov,
christie.hudson@usdoj.gov

Telia U Williams _ teliauwilliams@telialaw.com, billthomas@telialaw.com, daviddasilva@telialaw.com
Daniel E Clarkson — daniel.clarkson@usdoj.gov, eduardo.wade@usdoj.gov
2:19-cr-00304-RFB-VCF-1 Notice has been delivered by other means to:

The following document(s) are associated with this transaction:

Document description: Main Document

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1101333072 [Date=9/10/2020] [FileNumber=9906412-0
] [1713436e1b3 110f449 102d 10fd89b55£253 | bfc7255093f706b22437da7e78e650a
5a95db283917b21£352417ab1 8e0da00fc4 121700aabc60e8e0d3 £46619 1 ]]
Document description: Pleading returned to filer

Original filename:n/a

Electronic document Stamp:

[STAMP dcecfStamp_ID=1101333072 [Date=9/10/2020] [FileNumber=9906412-1
] [04c4eec69 1 6ba46aca8a5db47235553d12bcaa75 | bdb5766228fe596£88b4577b8F
0e26d962a30edb6c 1 b1 1 cefSadb2030fa9e92b59bf843944 | aef0d565b200]]

https://ecf.nvd.circ9.dcn/cgi-bin/Dispatch.pI?121872526729811 ara
